PRICE  DANIEL
ATTORNEYGENERAL




   Hon. Stuart B. Lumpklns               Opinion No. v-f?32
   County Attorney
   Ellis County                          Re:   Maximum salary
   Waxahachie, Texas                           that may be
                                               peid the County
                                               Auditor of Fllis
                                               County per yeer.
   Dear Sir:
                  Your letter submits the following:questions:
               "(1) Do the provisions of Article 16456-l
          or Article 1645e-1 apply to the salary of the
          Auditor of Ellis County, or does Article 1645,
          asramended in 1941 by Acts of 47th Leg., Ch.601,
          P. 1331, apply to such salary of the Auditor of
          Ellis County?
               “(2) What IS the maximum salary whlcb may
          be paid to the Auditor of Ellis County?'
             Ellis County has a populetlon of 47,733 ln-
   h8blt8ntS eccording to the 1940 Federal Census and has
   8n 8SSeSSed ValU8tiOn Of $30,852,830.00 according to 8
   copy of the last epproved tax rolls, which is on file
   in the Comptroller's office.
             Senate Bill 119, Acts of the 47th Legislature,
   Regular Session, 1941, Chapter 601, page 331, being the
   last amendment to Article 1645, V.C.S., reads in part
   as fOllOW8:
                  "Article 1645.
               'In 8ny county having a populetion of
          thirty-five thousand (35,000) lnhabitents,
          or over, according to the last preceding
          Feder81 CenSUS, or having 8 t8X V8lUStjon
          of Fifteen Million ($15,000,000.00) Dollars
          or over, according to the last approved tax
          roll, there shell be biennially appointed
          an auditor of accounts and finances, the
          title of said officer to be County Auditor,
          who shall hold his office for two (2) yeers
Hon.   Stuart   B. Lumpklns, page 2   (V-832)


       end who shall receive 8s compensation for
       his services to the county as such County
       Audltor, 8n annuel salary of not more than
       the annual salary allowed or paid the Asses-
       sor and Collector of Taxes In his county,
       and not less than the annual salery allowed
       such County Auditor under the generel law
       provided in Article 1645, Revised Civil
       Statutes, as said Article exj~stedon Jan-
       uary 1, 1940. . . .
            "Sec. 3. All laws or parts of laws
       which are In conflict herewith are hereby
       expressly repeeled. . . .
            "Sec. 4.  The fact that there are now
       many laws on the subject of the salaries
       of county auditors caused by verlous amend-
       ments to said Articles 1645 end 1646 and the
       further fact thet It would be desirable and
       edventageous to the sever81 counties that
       811 County Auditors be pl8ced under one
       generel 18w, creates an emergency, . . .'
           In Attorney General Opinion No. O-2973, by
8 former administration, which was releesed December 20,
1940, it was held thet Articles 1645d-1 and 1645e-1 of
Vernon's Civil Stetutes were unconstltutlonal. Subse-
quent to the date of this opinion, the 47th Legislature
amended Article 1645 by Senate Bill 119, which became
effective July 9, 1941, and therein repealed Articles
1645d-1, 1645~*e-1,
                  and 811 other conflicting 18~s. The
emergency clause recites "that there 8re now many 18~s
on the subject of selaries of county auditors . . .
snd thet It.would be desirable and edvantageous to the
several counties that all county auditors be placed under
one generel 18W.': Consequently Article 1645, 8s smended
by Senate Bill 119, is now 8ppliC8ble to the compensation
of the county auditor of Ellis County. Section 1 of this
article, as Bmended, provides, that the county auditor
shall receive as compensation "an ennuel salary of not
more than the annual salary allowed or peld the Assessor-
Collector of Taxes In his county.'
           According to your brief, the Assessor-Collector
of Taxes In Ellis County Is paid an annual salary of
$4,675.00. Therefore the maximum annual salary which
may be paid to the County Auditor of your County Is the
sum of $4,675.00.
Hon. Stuart   B. Lumpklns, page 3    (v-832)




           The maximum annual compensation which
     may now be peld to the County Audltor of
     Ellis County is 8n amount not exceeding the
     current annual salary allowed or pald to the
     Assessor and Collector ,ofTaxes of Ellis
     County, which Is $4,675.00.  Art. 1645,
     V.C.S.


                         Yours very truly
                     ATTORNEY GENERAL OF TFXAS




                                    Assistant
WTW:amm




                      IRST ASSISTANT
                     ATTORNEY GENERAL